Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 20 was received has been entered.  Claims 1 and 10 were amended. Claim 9 was previously cancelled. Claims 1-8 and 10 are in the application and are pending examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) based on the limitation “paddle is provided at both sides
It has been noted the axes (X-Z) are not provided in Figs. 4-6 or 8 as provided in 1-3, 7, and 9.  Clarification is requested.  
 
Specification
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“the square bar comprising: the first surface facing and parallel to the surface of the object which extends in the longitudinal direction, said first surface is formed with the curved surface, a second surface facing in a direction orthogonal to the surface of the object, which extends in the longitudinal direction, said second surface is formed with the curved surface, which extends in the longitudinal direction”
Additionally, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“the object to be plated has a surface which extends in longitudinal direction, and the surface facing a first surface of the square bar”
Abstract and paragraphs 8, 24, 43,60, and 75 recite “depth direction of the surface treatment solution”, based on Figs. 1-2 Examiner is considering the phrase as follows “depth direction of the surface treatment solution in the surface treatment tank”, Clarification is requested.
Claim Objections
The previous objections to claims 1 and 10 is withdrawn based on the amendment to claims 1 and 10.
Claim 1 recites “depth direction of the surface treatment solution”.		Based on Figs. 1-2 Examiner is considering the phrase as follows “depth direction of the surface treatment solution in the surface treatment tank”, Clarification is requested.

 “A surface treatment device comprising at least one paddle[[,]] in a surface treatment tank, said paddle for stirring a surface treatment solution near an object to be plated by reciprocally moving the paddle with respect to the object to be plated,
wherein the paddle is configured by integrally forming a plurality of square bars provided in a depth direction of the surface treatment solution in the surface treatment tank, the plurality of square bars provided at regular intervals along the object to be plated,
a square bar of the plurality of square bars is provided with a curved surface with respect to the object to be plated in a cross section in a thickness direction of the square bar, wherein the object to be plated has a surface which extends in longitudinal direction, and the surface facing a first surface of the square bar, and
the square bar comprising:											 the first surface facing and parallel to the surface of the object to be plated, which extends in the longitudinal direction, said first surface is formed with the curved surface,												a second surface vertical facing in a direction orthogonal to the surface of the object, which extends in the longitudinal direction, said second surface is formed with the curved surface, which extends in the longitudinal direction, and
wherein the curved surface is curved toward a [[the]] center of the square bar over the first surface and the second surface.”
a surface treatment solution near an object to be plated by reciprocally moving the paddle with respect to the object to be plated, wherein the paddle is configured by integrally forming a plurality of square bars provided in one direction at regular intervals along the object to be plated, a square bar of the plurality of square bars is provided with a curved surface in a cross section in a thickness direction of the square bar, wherein the object to be plated has a surface which extends in a longitudinal direction, and the surface facing a first surface of the square bar, and the square bar comprising: 								the first surface facing and parallel to the surface of the object, which extends in the longitudinal direction, said first surface is formed with the curved surface, a second surface facing in a direction orthogonal to the surface of the object, which extends in the longitudinal direction, said second surface is formed with the curved surface, which extends in the longitudinal direction, and wherein the curved surface is curved toward [[the]] a center of the square bar over the first surface and the second surface.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner is interpreting “power means” in claim 7 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Support for this limitation is found in paragraphs 20, 44, 49-50, and 81 and shown with reference numeral 60 in Figs. 1-2. 
Claim Rejections - 35 USC § 112
The previous rejection of claims 1-8 is withdrawn based on the amendment to the claims.  The previous rejection based on the phrase “regular intervals” is withdrawn based on an interpretation of this phrase as “an equal amount of space between a square bar and an immediately adjacent square bar” based on Applicant’s arguments,  Specification (paragraphs 60, 62), and Figs. 2-5.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The previous rejection of claims 1, 2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090139871 A1 to Saito et al (hereinafter Saito) is maintained.
Regarding claim 1, Saito teaches a surface treatment device comprising at least one paddle (32) , in a surface treatment tank (10), for stirring surface treatment solution near an object (W)to be plated by reciprocally moving the paddle with respect to the object to be plated, wherein the paddle is configured by integrally forming a plurality of square bars (32b) provided in a depth direction of the surface treatment solution, the plurality of square bars provided at regular intervals along the object to be plated, 	 a square bar (32b) of the plurality of square bars is provided with a curved surface (top and bottom portions of 32a) with respect to the object to be plated in a cross section in thickness direction of the square bar (32b). (See Saito, Figs.1- 2 and paragraphs 17, 30, 105, and 108.)
Saito teaches the object (W) to be plated has a surface (leftside of W facing 32 in Fig. 1) which extends in the longitudinal direction (into the page of Fig. 1) , and the surface facing a first surface (longitudinal surface of 32b in Fig. 2, surface on the right of 32 facing W in Fig. 1) of the square bar (32b). 	(See Saito, Figs.1- 2 and paragraphs 17, 30, 105, and 108.)

a second surface (bottom of 32a in Fig. 1-2 of Saito) facing in a direction orthogonal to the surface of the object which extends in the longitudinal direction, said surface is formed with the curved surface (upper and lower portion of 32a) , which extends in the longitudinal direction, and
wherein the curved surface is curved toward the center of the square bar over the first surface (Curved surface extends along longitudinal surface of 32b) and the second surface (curved surfaces extends along top of the bottom surface of 32b in Fig.1). (See Saito, Figs.1- 2 and paragraphs 17, 30, 105, and 108.)	
Regarding claim 2, Saito teaches the curved surface is provided alternately facing left and facing right with respect to the object to be plated.  (See Saito, Fig. 2 and paragraphs 17, 30, 105, and 108)
Regarding claim 4, Saito teaches the square bar is in square or rectangle shape with a side of 5 to 10 mm.  (See Saito, Fig. 2 and paragraph 16).
Regarding claim 6, Saito teaches the distance between the paddle and substrate is 10 to 30 mm.  (See Saito, Fig. 2 and paragraph 19).					Regarding claim 8, Saito teaches the paddle is provided at both sides of the object (W) to be plated.  (See Saito, Figs. 1-2 and paragraph 106).			Regarding claim 10, Saito teaches a paddle for stirring surface treatment solution near an object (W) to be plated by reciprocally moving the paddle with respect to the object (W) to be plated, wherein the paddle is configured by integrally forming a plurality 
Saito teaches the square bar (32b) comprising: the first surface (longitudinal surface of 32b in Fig. 2) facing and parallel to the surface of the object which extends in the longitudinal direction, said first surface is formed with the curved surface (upper portion of 32a) ,
a second surface (bottom of 32b in Fig. 1) facing in a direction orthogonal to the surface of the object which extends in the longitudinal direction, said second surface is formed with the curved surface (lower portion of 32a), which extends in the longitudinal direction, and
wherein the curved surface (upper portion of 32a and lower portion of 32a)  is curved toward the center of the square bar over the first surface (Curved surface extends along longitudinal surface of 32b) and the second surface (curved surfaces extends along top of the bottom surface of 32b in Fig.1). (See Saito, Figs.1- 2 and paragraphs 17, 30, 105, and 108.)	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) in view of US Pat. Pub. No. 20100212694 A1 to Arthur Keigler (hereinafter Keigler) is maintained.
Regarding claim 3, Saito does not teach the intervals formed to be 10 to 30 mm apart from each other. 
Keigler is directed to an electroplating apparatus.
Keigler teaches the center points of the series of spaced openings can be positioned in a substantially equidistant periodic array with the centers spaced about 10-30 mm apart in distance along a x-direction. (See Keigler, paragraph 101.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the intervals formed such that each space between immediately adjacent square bars is 10 to 30 mm apart in distance along a x-direction, because Keigler teaches this allows the fluid to be agitated. (See Keigler, paragraph 101.)
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) in view of US Pat. Pub. No. 20120152749 A1 to Yasuda et al (hereinafter Yasuda) is maintained.
Regarding claim 5, Saito does not explicitly teach the curved surface is 3 to 10 mm in radius. 
Yasuda is directed to an electroplating apparatus.
Yasuda teaches the width of the slits is determined to enable the plating solution to efficiently pass through the slits. (See Yasuda, paragraph 62.)  Examiner is considering the slit to be equivalent to the curved surface and a radius to be equivalent to a width.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the curved surface is 3 to 10 mm in radius, through routine experimentation, with a reasonable expectation of success, to the select the proper size for the curved surface, as a result-effective variable, in order to provide the most efficient size for the solution to pass through while providing the necessary rigidity. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Yasuda, paragraph 62.)
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) in view of US Pat. Pub. No. 20090218231 A1 to Yajima et al (hereinafter Yajima) is maintained.
Regarding claim 5, Saito does not explicitly teach the curved surface is 3 to 10 mm in radius. 
Yajima is directed to an electroplating apparatus.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the curved surface is 3 to 10 mm in radius, through routine experimentation, with a reasonable expectation of success, to the select the proper size for the curved surface, as a result-effective variable, in order to provide the most efficient size for the solution to pass through while providing the necessary rigidity. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Yasuda, paragraph 62.)
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) is maintained.
Regarding claim 7, Saito teaches a power means (44) for reciprocally moving the paddle with a stroke of 50 to 200 mm. (See Saito, paragraph 112). 
Regarding claim 7, Saito does not explicitly teaches a power means for reciprocally moving the paddle with a moving speed of 35 to 600 mm/s. (See Saito, paragraph 31). 
Saito teaches in another embodiment that moving the paddle with a moving speed of 35 to 600 mm/sec. (See Saito, paragraph 143, line 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have moving the paddle with a moving speed of 35 to 600 mm/sec, through routine experimentation, with a reasonable expectation of success, to the select the proper speed for moving the paddle, as a result-effective variable, in order 
Response to Arguments
Applicant's arguments filed September 10, 2020 have been fully considered but they are not persuasive.  
Applicant argues that Saito does not teach the square bar comprising: a first surface facing and parallel to the object to be plated which is formed with the curved surface, a second surface vertical to the object to be plated which is formed with the curved surface, and
wherein the curved surface is curved toward the center of the square bar over the first surface and the second surface. Examiner disagrees see marked up drawing above. 
Applicant argues in the third paragraph on page 7 of the Remarks Section that : “strip-shaped portion 32b having a rectangular cross section (Figure 3), which may have chamfered corners (Fig. 4A) or which may have parallelogram cross-sectional shaped inclined at a predetermined angle (Figure 4B). None of these shapes constitute a curved (rounded) shape as specified in the present claims.”
Examiner disagrees under the broadest reasonable interpretation for curved to read on the chamfered corners in Saito. 
Applicant argues in the fourth paragraph on page 7 of the Remarks Section that  : “the ‘chamfered’ corners of Saito teach the curved shape as claimed. However, ‘chamfered’ does not mean curved. Rather, many dictionaries define ‘chamfered’ as a 
Examiner disagrees under the broadest reasonable interpretation for curved to read on the chamfered corners in Saito. Further, based on Fig. 2, Examiner is considering these outlines to be shown clearly as curves. Further, the definition provided by the Cambridge Dictionary: “ a cut on the edge or corner of something that makes it slope slightly rather than being perfectly square”. Examiner is considering the portion including the slight slope to be equivalent to a curved shape.
Applicant argues in the first paragraph on page 8 of the Remarks Section that : “Saito does not teach.. the object to be plated has a surface which extends in longitudinal direction, and the surface facing a first surface of the square bar, and the square bar comprising: the first surface facing and parallel to the surface of the object, which extends in the longitudinal direction, said first surface is formed the curved surface, a second surface facing in a direction orthogonal to the surface of the object, which extends in the longitudinal direction, said second surface is formed with the curved surface, which extends in the longitudinal direction.” Examiner disagrees as explained in more detail above these elements are shown in Figs. 1-2 of Saito.
Applicant argues in the second paragraph on page 8 of the Remarks Section that: “Saito does not teach.. the object to be plated has a surface which extends in the longitudinal direction, and the surface facing a first surface of the square bar, and the square bar comprising: the first surface facing and parallel to the surface of the object, which extends in the longitudinal direction, said first surface is formed with the curved surface, a second surface facing in a direction orthogonal to the surface of the 
Applicant argues in the second paragraph on page 8 of the Remarks Section that “Saito does not teach.. the object to be plated has a surface which extends in the longitudinal direction, and the surface facing a first surface of the square bar, and the square bar comprising: the first surface facing and parallel to the surface of the object, which extends in the longitudinal direction, said first surface is formed with the curved surface, a second surface facing in a direction orthogonal to the surface of the object, which extends in the longitudinal direction, said second surface is formed with the curved surface, which extends in the longitudinal direction.”. Examiner disagrees as explained in more detail above. Additionally, these elements are shown in Figs. 1-2 of Saito.
Applicant argues in the second paragraph on page 10 of the Remarks Section that “  Keigler teaches that the spaced blades 240' have a cup shape. [Keigler, ]f [0106], Figure 13] However, Keigler does not teach a curved surface over the first surface and the second surface, but a curved surface provided only on a surface A (as illustrated below with reference to Figure 13 of Keigler)”. Examiner disagrees. Keigler teaches the center points of the series of spaced openings can be positioned in a substantially equidistant periodic array with the centers spaced about 10-30 mm apart in distance along a x-direction. (See Keigler, paragraph 101.) 
Keigler is not being relied on teach the points demonstrated by the Applicant in paragraph 106 or Fig. 13.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KARL KURPLE/Primary Examiner
Art Unit 1717